Title: Thomas Jefferson to John H. Cocke, 23 October 1814
From: Jefferson, Thomas
To: Cocke, John Hartwell


          Dear Sir  Monticello Oct.  23. 14.
          I am thankful for the indulgence of your kind letter of Aug. 27. and happy in being now able to forward you an order on my correspondents in Richmond for the price of the horse you were so good as to let me have. I find him really valuable, and in the carriage particularly excellent, so as to be entirely contented with him.
          Our intelligence from abroad gives us reason to expect a long state of warfare. regular forces being unobtainable in a country whose inhabitants are so happily situated as ours are at home our reliance must be on Militia: and if these be put into the effective form which has been so often pressed on Congress, we have nothing to fear but the creation of debt. this I hope, with economy, and a good system of finance, may be kept within moderate and safe bounds. when the issue of the present campaign shall be known in England, if ever it shall be truly known there, I think they will regret the exorbitance of pretensions to which their inflated arrogance has led them. it falls to our lot to convince them that there are limits to their power & successes, and I have no fear but that we shall do it.I am in hopes the active part you are taking in this great concern has been favorable to your health, and that the usual influence of the autumnal season in the country where you are has not reached yourself. Accept the assurance of my great esteem and respect.
          Th: Jefferson
        